Citation Nr: 1116984	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  04-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to May 1992.  

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in October 2003 and 2004 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in December 2006.  A transcript of the hearing has been made and is associated with the claims file.  The Board remanded the claim in March 2007 and December 2009 for further development and consideration.


FINDING OF FACT

The record includes current medical diagnoses of anxiety and depression, and medical evidence of a nexus between the psychiatric disorders and the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include anxiety and depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  To establish service connection for a disability, a claimant must submit: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service treatment records note that the Veteran presented at an emergency room after he was stabbed by his wife in December 1981.  The Veteran presented at an emergency room in November 1991 with chest pain and was hyperventilating.  He reported a history of chest pain, mental stress, and depression; and was referred to the psychology clinic.  He presented at the psychology clinic with stress and depression in December 1991.  Further evaluation was scheduled, however, the Veteran failed to report for the appointment.  

A VA mental disorders examination was conducted in February 2010.  After an examination of the Veteran and a review of his claims file, the examiner diagnosed depressive disorder, not otherwise specified, and generalized anxiety disorder.  The examiner noted that the current psychiatric complaints appeared to be very similar to his inservice complaints.  The examiner opined that the current depressive disorder, not otherwise specified and generalized anxiety disorder were at least as likely as not related to his military service.  

As the record shows inservice complaints of stress and depression, current medical diagnoses of depression and anxiety, and medical evidence of a nexus between the psychiatric disorders and the Veteran's inservice symptoms; service connection for acquired psychiatric disorder, to include anxiety and depression is warranted.  See 38 U.S.C.A. §§ 1110, 1131; Pond, supra.

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.



ORDER

Entitlement to service connection for acquired psychiatric disorder, to include anxiety and depression is granted.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


